       Case 1:20-cv-00193-AW-GRJ Document 7 Filed 10/06/20 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

CHRISTOPHER JON PERGROSSI,
       Plaintiff,
v.                                                    Case No. 1:20-cv-193-AW-GRJ
DONALD J. TRUMP, as President of the
United States,
     Defendant.
_______________________________/
     ORDER ACCEPTING IN PART REPORT AND RECOMMENDATION

       This is one of the many frivolous pro se cases Christopher Jon Pergrossi has

recently filed in this court. I have considered the magistrate judge’s omnibus order

to show cause and report and recommendation. ECF No. 4. No objections were

filed.* I agree with the magistrate judge that the action is frivolous and has wasted

court resources. I note that Pergrossi filed an amended complaint after the report and

recommendation issued, ECF No. 6, but it, too, is frivolous.

       On the issue of sanctions, the judge in the first-filed case found it to be a close

call but did not impose sanctions. See No. 1:20-cv-181-MW-GRJ, ECF No. 7. I will

likewise not impose sanctions at this time.



       *
         In another of his cases, Pergrossi filed an objection to the omnibus Report
and Recommendation. See No. 1:20-cv-181-MW-GRJ, ECF No. 6. Although he did
not file that objection (or any objection) in this case, I have nonetheless considered
de novo the issues raised in that objection.
                                            1
      Case 1:20-cv-00193-AW-GRJ Document 7 Filed 10/06/20 Page 2 of 2




      The clerk will enter judgment that says, “This case is DISMISSED without

leave to amend pursuant to 28 U.S.C. § 1915(e)(2).” The clerk will close the file.

      SO ORDERED on October 5, 2020.

                                       s/ Allen Winsor
                                       United States District Judge




                                         2
